Citation Nr: 1215546	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for residuals of a fractured mandible.  

3.  Entitlement to service connection for residuals of dental trauma to the lower front teeth.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and right ankle disabilities.  

5.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee and right ankle disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to July 2006.  

In a February 2007 Administrative Decision, the Veteran's character of service for the period from September 5, 2000, to September 4, 2004, was found to be honorable and entitlement was established to all benefits administered by VA.  The Veteran's character of service for the period from September 5, 2004, to October 7, 2006, was found to be under other than honorable conditions, and was held to constitute a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).  The character of discharge determination is not before the Board.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO rating decision that, in pertinent part, denied service connection for a cervical spine disability (listed a cervical spine strain), as well as for residuals of a fractured mandible and for dental trauma to the lower front teeth (listed as residuals of a fractured mandible with bottom teeth repair).  The RO also denied service connection for a left knee disability (listed as degenerative changes of the patellofemoral compartment) and for a left ankle disability (listed as degenerative joint disease).  In September 2010, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma to the lower front teeth for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161 (2011).  

The issues of entitlement to service connection for a left knee disability and a left ankle disability, as secondary to service-connected right knee and right ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his September 2010 hearing before the Board, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a cervical spine disability.  

2.  The Veteran was not treated for a fractured mandible; for residuals of a fractured mandible; or for any trauma to the lower front teeth, including to tooth number 25, during his period of honorable service from September 5, 2000, to September 4, 2004, and there is no evidence to suggest that any such disorder is related to his period of honorable service or to any incident therein.  

3.  The Veteran was treated for a fractured mandible; for residuals of a fractured mandible; and for a fracture of tooth number 25, due to trauma, during his period of service under other than honorable conditions from September 5, 2004, to October 7, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Residuals of a fracture of the mandible were not incurred in or aggravated by service.  38 U.S.C.A §§ 101(2), 1110, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.303, 3.354 (2011).  

3.  Residuals of dental trauma to the lower front teeth (tooth number 25), for the purposes of compensation, were not incurred in or aggravated by service.  38 U.S.C.A §§ 101(2), 1110, 1712, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.303, 3.381, 4.150 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In this decision, the Board dismisses the Veteran's claim for entitlement to a cervical spine disability.  As such, no discussion of VA's duty to notify and assist is necessary as to this issue.  

As to the issues of entitlement to service connection for residuals of a fractured mandible and entitlement to service connection for residuals of dental trauma to the lower front teeth, the RO sent correspondence in March 2007, a rating decision in July 2007, and correspondence in May 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a November 2008 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to these claims.  Although that examination did not include etiological opinions, the record reflects that the appellant sustained a mandible fracture and dental trauma during a period of service for which the appellant is not eligible for service connection.  As the appellant's character of discharge for the period during which the mandible fracture and dental trauma were sustained is a bar to the award of service connection, any inadequacies in the examination are harmless, and therefore nonprejudicial.  38 C.F.R § 20.110 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In December 2008, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to service connection for a cervical spine disability.  At his September 2010 hearing before the Board, the Veteran stated he was withdrawing his appeal as to the issue of entitlement to service connection for a cervical spine disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a cervical spine disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to service connection for a cervical spine disability is dismissed.  

II.  Residuals of a Fractured Mandible and Residuals of Dental Trauma to the
Lower Front Teeth

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2011).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2011).

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); 38 U.S.C.A. § 5303 (West 2002).  

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2011).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In determining whether a dental disability is eligible for service connection, the regulations governing dental claims make a fundamental distinction between "treatable carious teeth, replaceable missing teeth . . . and periodontal disease," and teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913, Note (2011); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma or disease such as osteomyelitis, service connection for treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered solely for the purpose of establishing eligibility for outpatient dental treatment or entitlement to a dental examination.  Id.; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Conversely, teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease may be eligible for service-connected disability compensation.  Id.

The Board notes that 38 C.F.R. § 3.381, which pertains to service connection for dental disabilities for the purposes of treatment only, was recently revised, effective February 29, 2012.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  However, the Board is solely addressing the issue of entitlement to service connection for residuals of dental trauma to the lower front teeth for the purposes of compensation.  Therefore, the provisions of 38 C.F.R. § 3.381 are not applicable as to the issue addressed on appeal.  

The Veteran contends that he has residuals of a fractured mandible that are related to service.  He specifically maintains that his mandible was fractured when he was assaulted by five individuals at a non-commissioned officer (NCO) club while he was serving at the Kadena Air Base in Okinawa, Japan in 2005 or 2006.  He reports that he underwent surgery, his mouth was wired shut, and that a metal plate was inserted into his chin.  The Veteran indicates that he has nerve damage on the lower left side of his face from his lip to almost the middle of his jaw.  He further states that he has a scar on his neck.  

The Veteran also contends that he has residuals of dental trauma to the lower front teeth that are related to service.  He specifically maintains that damage to his lower front teeth occurred during an airborne operation when he was struck in the face with an object on exiting an aircraft during a jump in 2004 or 2005.  He states that he received stitches to repair the skin under his lip and that he also required emergency dental repair to his bottom teeth.  He reports that caps were placed onto two of his bottom teeth.  

As noted above, the Veteran had active service from September 2000 to July 2006.  In a February 2007 Administrative Decision, the Veteran's character of service for the period from September 5, 2000, to September 4, 2004, was found to be honorable and entitlement was established to all benefits administered by VA for that period.  The character of the Veteran's service for the period from September 5, 2004, to October 7, 2006, which was under other than honorable conditions, was held to constitute a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, for that period.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).  

The Veteran's service treatment records for his period of honorable service from September 5, 2000, to September 4, 2004, do not show complaints, findings, or diagnoses of a fracture of the mandible, any residuals of a fracture of the mandible, or any dental trauma to the lower front teeth.  

The service treatment records for the Veteran's period of service under other than honorable conditions from September 5, 2004, to October 7, 2006, show that he was treated for a laceration of the chin, dental trauma to tooth number 25, and that he suffered a fracture of the mandible in March 2006.  An April 2005 emergency care and treatment report indicates that the Veteran was seen with a chief complaint of a laceration.  It was noted that equipment accidently struck the Veteran in the face.  The examiner indicated that the Veteran had a laceration to the upper cheek and inner lip.  The examiner stated that the bleeding was controlled with loss of teeth.  No assessment was provided at that time.  

Another April 2005 report, on the same day, notes that the Veteran was seen with a chief complaint of a laceration of the chin.  He reported that he was skydiving and that equipment impacted his chin.  It was noted that the Veteran was positive for a chipped tooth.  The examiner indicated that irrigation and suturing were performed.  The impression was a chin laceration.  

An April 2005 dental entry reflects that the Veteran reported that he chipped a tooth during a jump three days earlier.  The assessment was an enamel fracture.  The examiner reported that tooth number 25 was affected.  The examiner stated that Vitro Bond was placed on the exposed dentition.  

A subsequent April 2005 dental entry indicates that the Veteran had a fracture of tooth number 25 due to trauma.  The examiner reported that the Vitro Bond was removed and Optibond was placed on the tooth and it was polished.  

A March 2006 hospital narrative summary indicates that the Veteran was admitted for a fracture of the left mandible.  It was noted that the Veteran underwent a mandibulomaxillary fixation and open reduction and internal fixation of a left angle mandible fracture.  The principle diagnosis was a left mandible fracture.  

A March 2006 dental treatment entry notes that the Veteran reported that his jaw was broken on the left side.  He indicated that he had a metal plate in his jaw, as well as nerve damage to his lower lip and left lower row of teeth.  An oral evaluation, at that time, indicated that the Veteran's soft tissues were within normal limits and that the caries risk was low.  

A subsequent March 2006 dental treatment entry reflects that the Veteran reported that his upper front tooth hurt when he touched it with his lower tooth.  He stated that the tooth started bothering him after the wires keeping his jaw shut were cut the previous day.  The assessment was occlusal trauma on tooth number 9.  The examiner stated that he explained to the Veteran that the probable cause of his symptoms was that his arch bar may have orthodontically moved tooth number 9 to cause premature contact and that he was advised that when the arch bars were removed, the tooth would more than likely relapse into its former position.  

An April 2006 dental treatment entry indicates that the Veteran reported that he recently was treated by oral surgery and that his arch bar was adjusted which eliminated the symptoms he was previously experiencing.  He reported that his intermaxillary rubber bands were discontinued.  

An April 2006 abbreviated medical record reflects that the Veteran was seen with a chief complaint of arch bars status post a mandible fracture.  It was noted that a removal of a mandible arch bar was planned for September 2006.  The diagnosis was arch bars.  Another April 2006 treatment entry notes that the Veteran was status post mandibulomaxillary fixation and open reduction and internal fixation for a left mandible fracture.  The Veteran reported that he was doing well.  The examiner stated that a lower arch bar was in place with four pins and that the Veteran's left neck incision was healing well.  The examiner indicated that an arch bar removal was planned.  

A July 2006 consultation request form indicates that the Veteran should be evaluated for removal of teeth numbers 1, 16, 17, and 32 under intravenous sedation per the Veteran's request.  It was noted that the Veteran sustained a left mandibular angle fracture in "February" 2006 which was repaired with rigid fixation and that the fracture plate remained intact.  The requesting examiner reported that the Veteran was still experiencing paresthesia of the left inferior alveolar nerve.  A consultation report was apparently not obtained.  

On a medical history form at the time of a July 2006 medical board examination, the Veteran checked that he had numbness or tingling, as well as plates, screws, rods, or pins, in any bone.  He reported that he had broken his jaw on the left side and that he also underwent surgery to repair his jaw.  He stated that his jaw was wired shut for two weeks and that a metal plate was put in his jaw with three screws.  The reviewing examiner indicated that the Veteran's jaw was well healed with nerve damage from the left lower lip from the midline to the submandibular region, with otherwise no sequelae.  The July 2006 objective medical examination report notes the Veteran had a fractured mandible with internal hardware.  There was a notation that the Veteran's mouth and throat were normal.  

On an October 2006 report of medical assessment, the Veteran reported that he had his lower teeth knocked out when he was performing an airborne operation.  He also stated that he had broken his jaw and that he had nerve damage.  The reviewing examiner did not specifically refer to any lower front teeth problems or jaw problems.  

Post service VA treatment records show treatment for residuals of a fractured mandible on numerous occasions.  Such records do not specifically show treatment for residuals of dental trauma to the lower front teeth.  

An October 2006 VA treatment entry notes, as to a medical history and complaints, that the Veteran had a history of a lower jaw fracture after he was assaulted on a base in March 2006 by some Navy personnel.  The Veteran reported that he underwent surgery with pin placement and that he had some nerve damage after the surgery.  He stated that he presently had numbness of the left lower cheek and that he would drool a little.  It was noted that the Veteran had no other residual problems and no pain.  The assessment included history of a left lower jaw fracture after an assault with postoperative numbness of the left lower face.  

An April 2007 VA treatment entry relates an assessment of a history of a left lower jaw fracture after an assault in March 2006, with postoperative numbness of the left lower face.  It was noted that a dental appointment was pending.  

A May 2007 VA dental examination report notes that the Veteran reported that he was assaulted in March 2006 and that he sustained a left angle mandible fracture.  The Veteran stated that he did not have any paresthesia at that time.  He indicated that he underwent an open reduction and internal fixation of the left angle mandibular fracture, as well as intermaxillary fixation.  He maintained that upon awakening from the surgery, he had left V3 paresthesia.  The Veteran stated that he first had anesthesia, but that three months later, the condition improved and he had paresthesia.  

The examiner reported there was no history of trauma to the teeth.  The examiner also reported that there was no loss of bone of the maxilla, as well as no malunion or nonunion of the maxilla.  The examiner indicated that there was also no evidence of osteomyelitis and no tooth loss due to loss of substance of the body of the maxilla or mandible.  

The diagnosis was paresthesia.  The examiner indicated that the Veteran had paresthesia in the left V3 distribution and that the area of the paresthesia extended from the midline of the chin to the left commisure of the mouth.  It was noted that the gingiva and mucosa of the mental nerve distribution were all affected.  The examiner stated that the Veteran had normal directional sense in the affected area, abnormal two point discrimination, and that he did not respond to painful stimulus.  

A June 2008 VA treatment entry relates an assessment that included a history of a left lower jaw fracture after an assault in March 2006 with postoperative numbness of he left lower face, status post oral dental appointments.  

The Board observes, as discussed above, that the Veteran's service medical records for his period of honorable service from September 5, 2000, to September 4, 2004, do not show treatment for a fracture of the mandible, for any residuals of a fracture of the mandible, or for any dental trauma to the lower front teeth.  The Board notes that the Veteran does have current residuals of a fractured (left) mandible.  The Board also observes that the Veteran has not been specifically shown to have current residuals of dental trauma to the lower front teeth and that there is no current evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible bones.  The Board further notes that the evidence of record does not suggest, nor does the Veteran contend, that current residuals of a fractured (left) mandible, or any possible current residuals of dental trauma to the front lower teeth, to include any residuals of an enamel fracture to tooth number 25, are related to his period of honorable service from September 5, 2000, to September 4, 2004.  The Board observes that there are no post-service treatment reports of record relating any such disorders to the Veteran's period of honorable service, or to any incident therein.  Thus, the preponderance of the evidence weighs against the Veteran's claims for service connection as related to his honorable period of service.

The Board notes that the Veteran's service treatment records for his period of service under other than honorable conditions from September 5, 2004, to October 7, 2006, do show treatment for a fractured (left) mandible, as well as for residuals of such injury, including nerve damage.  The Veteran's service treatment records for that period of service also indicate that he was treated for an enamel fracture of tooth number 25.  The Board notes, however, that as such treatment occurred during a period of service which is considered dishonorable for VA purposes; it cannot serve as a basis for service connection.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 38 C.F.R. § 3.12 (2011).  Consequently, the Veteran has no legal entitlement to VA benefits based on any disease or injury incurred during his period of service under other than honorable conditions from September 5, 2004, to October 7, 2006.  The evidence of record solely indicates that the Veteran's current residuals of a fractured (left) mandible and that any possible residuals of dental trauma to the front lower teeth, to include any residuals of an enamel fracture to tooth number 25, were incurred during the Veteran's period of service under other than honorable conditions.  Thus, the Veteran's claims for entitlement to service connection for residuals of a fractured mandible and for dental trauma to the lower front teeth during this period must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal concerning the issue of entitlement to service connection for a cervical spine disability is dismissed.  

Service connection for residuals of a fractured mandible is denied.  

Service connection for residuals of dental trauma to the lower front teeth is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a left knee disability and entitlement to service connection for a left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for a right knee disability and for a right ankle disability.  He is also service-connected for posttraumatic stress disorder (PTSD) and for dermatitis.  

The Veteran contends that he has left knee and left ankle disabilities that are related to service, or, more specifically, that are related to his service-connected right knee and right ankle disabilities.  He specifically maintains that he incurred left knee and left ankle problems due to performing numerous parachute jumps out of aircrafts, while carrying heavy military gear, during service.  The Veteran reports that he performed jumps during his honorable period of service from September 5, 2000, to September 4, 2004.  He also indicates that his service-connected right knee and right ankle disabilities have caused gait problems that have affected his left knee and left ankle.  The Veteran essentially reports that he has suffered from left knee and left ankle disabilities since his periods of service, including his period of honorable service from September 5, 2000, to September 4, 2004.  

The Veteran is competent to report left knee and left ankle injuries during service; left knee and left ankle symptoms in service; continuous left knee and left ankle symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had active service from September 2000 to July 2006.  In a February 2007 Administrative Decision, the Veteran's character of service for the period from September 5, 2000, to September 4, 2004, was found to be honorable and entitlement was established to all benefits administered by VA for that period.  See 38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).  The character of the Veteran's service for the period from September 5, 2004, to October 7, 2006, which was under other than honorable conditions, was held to constitute a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, for that period.  

The Veteran's service treatment records for his period of honorable service from September 5, 2000, to September 4, 2004, do not show complaints, findings, or diagnoses of any left ankle problems.  Such records do show treatment on one occasion for an abrasion of the left knee.  A March 2001 treatment entry notes that the Veteran complained of abrasions to both knees.  The assessment was abrasions.  The Veteran's service treatment records for his period of honorable service from September 5, 2000, to September 4, 2004, do show treatment for right knee and right ankle disabilities.  

The service treatment records for the Veteran's period of service under other than honorable conditions from September 5, 2004, to October 7, 2006, show that the Veteran complained of right and left knee pain and right and left foot pain.  On a medical history form at the time of a July 2006 medical board examination, the Veteran checked that he did not have swollen or painful joints; bone, joint, or other deformities; or knee trouble.  The reviewing examiner did not refer to any left knee or left ankle problems.  The July 2006 objective medical board examination report includes notations that the Veteran's lower extremities were normal.  

On an October 2006 report of medical assessment, the Veteran reported that he had pain in both knees, as well as bilateral foot pain.  The reviewing examiner indicated that the Veteran had arch supports for his feet.  It was noted that the medical records showed bilateral knee pain complaints with a history of retropatellar pain syndrome.  

A post-service April 2007 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he suffered a right knee injury when he fell in a hole.  He indicated that he also had left knee pain due to paratrooper activities.  He maintained that he was treated with medications for both knees and that he presently had bilateral knee pain and locking.  The Veteran also indicated that he had chronic bilateral ankle pain due to paratrooper activities.  The diagnoses were bilateral knee degenerative joint disease and bilateral ankle degenerative joint disease with a healed chip fracture of the right lateral malleolus.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a left knee disability and for a left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities.  Such an examination should also be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee and left ankle problems since June 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records since June 2008 should be obtained.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed left knee disability and left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left knee and left ankle disabilities.  

a)  Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (at least a 50% probability) that any currently diagnosed left knee and left ankle disabilities are etiologically related to the Veteran's honorable period of service from September 5, 2000, to September 4, 2004.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered left knee and left ankle problems as a result of parachute jumps during his period of honorable service from September 5, 2000, to September 4, 2004.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

b)  The examiner must also opine as to whether the Veteran's service-connected right knee disability and/or right ankle disability caused or aggravated any diagnosed left knee and left ankle disabilities, and if so, the extent to which they are aggravated.  

If the examiner determines that any service-connected disability aggravates any diagnosed left knee and/or left ankle disability, the examiner should describe the baseline level of severity of the left knee and/or left ankle disability that would be expected without the aggravation or before the onset of aggravation due to the service-connected disability.

All conclusions reached must be fully discussed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so.

3.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


